Title: From George Washington to George Clinton, 22 December 1780
From: Washington, George
To: Clinton, George


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 22d Decr 1780
                        
                        Your Excellency’s favor of the 15th did not reach me till this Morning. I immediately dispatched an extract
                            from it to Congress and very warmly recommended to them the necessity of supporting Colo. Hay in the performance of his
                            Contracts—I most sincerely hope we may find him successful in the impress, for I see no dependance upon any other quarter.
                        I had two days ago directed a very liberal allowance of all kind of Cloathing, (except Coats of which they got
                            about 200 very good) to be delivered to your State Cloathier for the four Regs near Albany. Weissenfelds had a compleat
                            supply previous to going to Fort schuyler—We shall fall very short of the necessary quantity of Coats—few of the troops
                            have had any delivered to them this season. We expect about two thousand from Boston, and unless we should have an arrival
                            from France, that will be our whole stock. I have the honor to be &c.

                    